DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication: amendment filed on 11/25/2020 to application filed on 08/08/2019.
Claims 1-5, 7-11, 13-17 are pending in this case.  Claims 1, 8 and 13 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 7-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo et al., US 2011/0029852, and further in view of Philip et al., US 2015/0074747.
Regarding independent claim 1, Naibo teaches a data management system, comprising:
a storage device (Naibo, fig.3, item 330);
one or more processors in communication with the storage device, the one or more processors configured to perform operations including (Naibo, fig.3, items 314’, 314’’, 344);
identifying a spreadsheet stored in a file in the storage device, the spreadsheet including formatted text and row and column dimensions  (Naibo, fig.3, spreadsheet file 326 in storage device 330; [0009], [0019], [0024], [0059]; the spreadsheet includes titles, columns, rows, tables); and
generating spreadsheet spatial metadata by parsing the formatted text and row and column dimensions (Naibo, fig.4, items 421, 453; [0024]-[0026], [0059]; create metadata 453 by parsing the spreadsheet); 
However, Naibo does not teach a processor-implemented text content verifier; incorporate at least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read event or a cleanup event; and supply the spreadsheet spatial metadata and the machine-readable key to the text content verifier for verification.

It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Philip’s teaching and Naibo’s teaching to include a text content verifier; incorporate at least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a series of audit events including at least a create event, a write event, a read event or a cleanup event; and supply the spreadsheet spatial metadata and the machine-readable key to the text content verifier, since the combination would have facilitated the user to providing audit reports regarding interested objects/attributes of the spreadsheet.
Regarding claim 2, which is dependent on claim 1, Naibo teaches wherein the one or more processors are further configured to: identify a data construct in the spreadsheet, the data construct including a table or a header; and incorporate the identified data structure in the spreadsheet spatial metadata (Naibo, [0009], [0019], [0042], [0063]; identifying headers and tables).
Regarding claim 3, which is dependent on claim 2, Philip teaches wherein the text content verifier is included in a tiered array of text content verifiers and wherein the spatial 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Philip’s teaching and Naibo’s teaching to include the text content verifier is included in a tiered array of text content verifiers and wherein the spatial metadata is supplied to the tiered array of text content verifiers, since the combination would have facilitated the user to configure the auditing of various objects/attributes of the spreadsheet.
Regarding claim 4, which is dependent on claim 3, Naibo teaches spreadsheet spatial metadata comprising keyword data sourced from a first ranked region of the spreadsheet, and aspects of the data construct sourced from a second ranked region of the spreadsheet (Naibo, [0009], [0019], [0042], [0060]; metadata comprising object label names and object data types/attributes from column titles and column data types of the spreadsheet).
However, Naibo does not teaches wherein a first text content verifier in the array of tiered text content verifiers is supplied spreadsheet spatial metadata, and a second text content verifier in the tiered array of text content verifiers is supplied spreadsheet spatial.
Philip teaches wherein a first text content verifier in the array of tiered text content verifiers is supplied spatial metadata, and a second text content verifier in the tiered array of text content verifiers is supplied spatial (Philip, [0025]-[0026], [0038]-[0041]; metadata defines objects and attributes of objects are auditable in order to configure enable or disable objects/attributes’ auditing).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Philip’s teaching and Naibo’s teaching to include a first text 
Claims 7-10 are for a computer-implemented method performing in the system of claims 1-4 respectively and are rejected under the same rationale.
Claims 13-16 are for non-transitory machine-readable medium storing instructions performing in the system of claims 1-4 respectively and are rejected under the same rationale.
Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naibo and Philip as applied to claim 1 above, and further in view of Kraft et al. US 2013/0132927.
Regarding claim 5, which is dependent on claim 4, Naibo teaches wherein the keyword data is sourced from a proximity-based keyword based on a selection of a row or column dimension of the spreadsheet (Naibo, [0009], [0019], [0042], [0060]; metadata comprising object label names a from column title of the spreadsheet).
However, Naibo does not a proximity-based keyword search.
Kraft teaches wherein the keyword data is sourced from a proximity-based keyword search based on a selection of a row or column dimension of the spreadsheet (Kraft, fig.9E; [0072]-[0073]; selecting “Field1” to displaying column’s range, name, description, type, etc.). 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kraft’s teaching into Philip and Naibo’s teaching to include a .
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-11, 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flynn et al., US 2015/0356175, [0046] teaches identifying metadata associated with data by search module.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177